                                                                       r




                          IN THE UNITED STATES DISTRICT COURT                  JAN ~
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    S IERMAN DIVISION                      °erk Us. District Court
                                                                                Texas Eastern
  UNITED STATES OF AMERICA §
                                              §
 v.                                 §                  No. 4:16CR176
                                              §        Judge Crone

 JAMES MORRIS BALAGIA (3) §
 a.k.a.            DWI Dude                 §


                           FOURTH SUPERSEDING INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

        At all times material to this Fourth Superseding Indictment:

                               Introduction and General Allegations

         1. James Morris Bala ia aka DWI Dude, was an attorney licensed in the

State of Texas in 1992 and representing clients in criminal cases in state court and in the

United States District Courts for the Eastern, Western, and Southern Districts of Texas as

well as the Northern District of Alabama. Balagia has represented defendants in

approximately 84 federal criminal cases. Among these cases, Balagia has represented

defendants in approximately 40 serious federal drug cases;

        2. Bibiana Correa Perea aka Bibi” was a Colombian attorney;

        3. Charles Norman Morgan aka “Chuck” was a private investigator from Stuart,

Florida;

        4. Drug Enforcement Administ ation Seizure of $50,000 in United States

Currency, DEA Case Number MB-12-0012, Asset ID Number 12-DEA-556315 was an

Fourth Superseding Indictment - Page 1
asset forfeiture matter related to seizure of suspected proceeds from narcotics trafficking

on United States Interstate 40 on or about November 17, 2011;

         5. United States v. Hermes Casanova O donez, a.k.a. Megatron,             Criminal

Number 4:13cr38 was a drug trafficking case pending in the United States District Court

for the Eastern District of Texas;

         6. United States v. Segundo Villota-Segura, Criminal Number 4:13cr38 was a

drug trafficking case pending in the United States District Court for the Eastern District of

Texas;

         7. United States v. Aldemar Villota-Segura, Criminal Number 4:13cr38 was a

drug trafficking case pending in the United States District Court for the Eastern District of

Texas;

         8. A common and well-accepted law enforcement technique is for the

government to offer a member of a drug conspiracy the opportunity to cooperate with, and

provide information to, the government, and this information is then used to investigate

and prosecute other members of the conspiracy. No defendant must ay the government

for the opportunity to cooperate. Rather, in exchange for a defendant s cooperation and

truthful information, the government may request that the cooperating defendant receive a

reduced sentence. hether to follow the government s recommendation and reduce the

sentence is in the sole discretion of the federal sentencing judge.




Fourth Superseding indictment - Page 2
                                         Count One

                                                  Violation: 18U.S.C. § 1956(h)
                                                  (Conspiracy to Commit Money
                                                  Laundering)

        Beginning in or about 2011, the exact date unkno n to the Grand Jury, and

continuing thereafter up to and including the date of the filing of this Fourth Superseding

Indictment, in the Eastern District of Texas and elsewhere, James Morris Balagia a.k.a.

 DWI Dude, the defendant herein, did knowingly, willfully and unlawfully conspire and

agree together and with Charles Norman Morgan a.k.a. Chuck,” Bibiana Correa Perea

a.k.a. “Bibi,” HJP, and with other persons known and unknown to the Grand Jury, to:

        (a) conduct and attempt to conduct financial transactions affecting interstate and

foreign commerce and to transport, transmit, or transfer, or attempt to transport, transmit,

or transfer a monetary instrument or funds represented by a law enforcement officer to be

the proceeds of a specified unlawful activity to wit: distribution or conspiracy to distribute

or possess with the intent to distribute a controlled substance or substances from a place in

the United States to or through a place outside the United States or to a place in the United

States from or through a place outside the United States, believing that the transactions

were designed in whole or in part to conceal and disguise the nature, location, source,

ownership and control of the proceeds and that while conducting and attempting to conduct

such financial transactions, the defendant believed that the property involved in the

financial transactions, that is, United States currency, represented the proceeds of some

form of unlawful activity, in violation of 18 U.S.C. §1956(a)(3);

Fourth S perseding Indictment - Page 3
         (b) conduct and attempt to conduct financial transactions affecting interstate and

foreign commerce and to transport, transmit, or transfer, or attempt to transport, transmit,

or transfer a monetary instrument or funds from a place in the United States to or through

a place outside the United States or to a place in the United States from or through a place

outside the United States, which involved the proceeds of a s ecified unlawful activity, to

wit: distribution or conspiracy to distribute or possess with the intent to distribute a

controlled substance or substances knowing that the transactions were designed in whole

or in part to conceal and disguise the nature, location, source, ownership and control of the

proceeds and that while conducting and attempting to conduct such financial transactions,

the defendant knew that the property involved in the financial transactions, that is, United

States currency, represented the proceeds of some form of unlawful activity, in violation

of 18 U.S.C. §§1956(a)(l)(B)(i), (a)(2)(B)(i); and,

        (c) engage, or attempt to engage, in a monetary transaction in an amount greater

than $10,000 by, though, or to a financial institution with proceeds of a specified unlawful

activity, that is, conspiracy to distribute or possess with the intent to distribute

a controlled substance or substances in violation of 18 U.S.C. § 1957.

           All in violation of 18 U.S.C. § 1956(h).




Fourth Superseding Indictment - Page 4
                                         Count Two

                                                  Violation: 18 U.S.C. § 1503 and 2
                                                  (Obstruction of Justice and Aiding and
                                                  Abetting)

        Beginning in or about 2011, the exact date unkno n to the Grand Jury, and

continuing thereafter up to and including the date of the fding of this Fourth Superseding

Indictment, in the Eastern District of Texas and else here, James Morris Balagia a.k.a.

 DWI Dude, defendant herein, aided and abetted by Charles Norman Morgan a.k.a.

 Chuck,” Bibiana Correa Perea a.k.a. Bibi,” HJP, and others known and unknown to the

Grand Jury, did knowingly and intentionally corruptly endeavor to influence, obstruct and

impede the due administration of justice and did corruptly endeavor to influence, obstruct

and impede the due administration of justice in United States v. Hermes Casanova

Ordonez, a.k.a. Megatron, United States v. Segundo Villota-Segura and United States v.

Aldemar Villota-Segura all cases in the Eastern District of Texas by, among other acts,

undermining the functioning of the federal justice system by informing Hermes Casanova

Ordonez, a.k.a. “Megatron,” Segundo Villota-Segura and Aldemar Villota-Segura and that

the defendant and others could corruptly influence government officials in relation to

criminal charges, which conduct hampered further cooperation by said Hermes Casanova

Ordonez, a.k.a. “Megatron,” Segundo Villota-Segura and Aldemar Villota-Segura and also

affected ongoing criminal investigations in the Eastern District of Texas and elsewhere.

        In violation of 18 U.S.C. §§ 1503, 1512(h) and (i) and 2.



Fourth Superseding Indictment - Page 5
                                         Count Three

                                                          Violation: 21 U.S.C. § 1904(c)(2)
                                                          (Violation, Endeavor, and Attempt
                                                          to Violate the Kingpin Act)

        All prior allegations are re-alleged and incorporated by reference as though fully set

forth herein.

        Beginning in or about 2014, and continuing through on or about March 9, 2017, the

exact dates being unknown to the Grand ury, in the Eastern District of Texas and

elsewhere, the defendant James Morris B iagia a.k.a. DWI Dude, a United States

person, did engage in transactions and dealings, including dealings within the United

States, which evaded, avoided, endeavored, and attempted to commit violations of the

Kingpin Act, in violation of Title 21, United States Code, Sections 1906(a), 1904(b)(4),

(c)(1) and (c)(2).

                                         Alle ations

        The Kingpin Act (21 U.S.C. §§ 1901-1908), provides authority for the application

of sanctions to significant foreign narcotics traffickers and their organizations operating

worldwide.

        The Office of Foreign Assets Control (OFAC) of the United Stated Department of

Treasury a ministers and enforces economic sanctions programs against narcotics

traffickers. As a part of the sanctions program, the names of persons and entities designated

 ursuant to the Kingpin Act, whose property and interests in property are blocked, are


Fourth Superseding Indictment - Page 6
published in the Federal Register and incorporated into a list of Specially Designated

Nationals (SDN List) with the OFAC program tag <C[SDNTK] to designate Specially

Designated Nationals who are narcotics traffickers. The SDN List is readily available

through OFAC s web site: http://www.treasury.gov/sdn.

        On February 19, 2014, OFAC designated the follo ing foreign individuals as

specially designated narcotics traffickers (using the program tag SDNTK) under the

Kingpin Act: (1) Aldemar Villota Segura; (2) Segundo Villota Segura; and, (3) Hermes

Casanova Ordonez, a.k.a. Megatron. Aldemar Villota Segura, Segundo Villota Segura,

and Hermes Casanova Ordonez have appeared on the publicly available list from February

19, 2014 until the date of this Fourth Superseding Indictment.

        Unless otherwise authorized or exempt, transactions by U.S. persons, or in or


involving the United States, are prohibited if they involve tr nsferring, paying, ex orting,

withdrawing, or otherwise dealing in the property or interests in property of an entity or

individual listed on the SDN List.

        OFAC may authorize certain types of activities and transactions, which would

otherwise be prohibited, by issuing a general license. General licenses may be published

in the regulations, on OFAC s Web site, or both. For example, the provision of certain

legal services to or on behalf of persons whose property and interests in property are

blocked pursuant to the Kingpin Act is authorized, provided that all receipts of payment of

professional fees and reimbursement of incurred expenses must be specifically licensed.




Fourth Superseding Indictment - Page 7
        James Morris Balagia a.k.a. DWI Dude, has never applied for or received an

OFAC license necessary to receive property from any individual listed on the SDN List.

        Ja es Morris Balagia a.k.a. DWI Dude,” is a United States person and was an

officer, director, and agent of the Law Offices of Jamie Balagia, which is an entity as

defmedin21U.S.C.§ 1907(1).

        In or about July 2014 Hermes Casanova Ordonez agreed to pay James Morris

Balagia a.k.a. “DWI Dude,” for legal representation relating to a pending federal

indictment against Hermes Casanova Ordonez in the Eastern District of Texas. Hermes

Casanova Ordonez working in concert with others, transferred United States currency to

Ja es Morris Balagi a.k.a. “DWI Dude,” a United States person. Some part of the

payments were m de within the United States.. James Morris Balagia a.k.a. “DWI Dude,”


endeavored, attempted, and did engage in such transactions that evaded, avoided, and had

the effect of evading and avoiding the prohibitions of the Kingpin Act.

        In or about August 2014 Segundo Villota Segura agreed to pay James Morris

Bala ia a.k.a. “DWI Dude,” for legal representation relating to a pending federal

indictment against Segundo Villota Segura in the Eastern District of Texas. Segundo

Villota Segura, orking in conceit ith others, transferred United States currency to James

Morris B lagia a.k.a. “DWI Dude,” a United States Person. Some part of the payments

were made within the United States. James Morris B lagia a.k.a. “DWI Dude,”

endeavored, attempted, and did engage in such transactions that evaded, avoided, and had

the effect of evading and avoiding the prohibitions of the Kingpin Act.

Fourth Superseding Indictment - Page 8
         In or about September 2016 J mes Morris Balagia a.k.a. DWI Dude, agreed to

accept payment from Aldemar Villota Segura for legal representation relating to a pending

federal indictment against Aldemar Villota Segura in the Eastern District of Texas. James

Mor is Balagia a.k.a. DWI Dude,” endeavored, and attempted to engage in such

transactions that evaded, avoided, and had the effect of evading and avoiding the

prohibitions of the Kingpin Act.

        All in violation of Title 21, United States Code, Section 1904(c)(2).

                                         Count Four

                                                  Violation: 18 U.S.C. § 1349 (Conspiracy
                                                  to Commit Wire Fraud in violation of 18
                                                  U.S.C. § 1343)

    A. Introduction

        The Grand Jury adopts, realleges and incorporates herein the Introduction section

of the Fourth Superseding Indictment.

    B. The Conspiracy

        From in or about 2011, the exact date unknown to the Grand Jury, and continuing

thereafter up to and including the date of the filing of this Fourth Superseding Indictment,

in the Eastern District of Texas and elsewhere, James Morris Balagia a.k.a. “DWI Dude,”

the defendant herein, did knowingly combine, conspire and agree together and with Charles

Norman Morgan a.k.a. “Chuck,” Bibiana Correa Perea a.k.a. “Bibi,” HJP, and with other


persons known and unknown to the Grand Jury, to devise a scheme and artifice to defraud

and to obtain money and funds from criminal defendants charged in the Eastern District of

Fourth S perseding Indictment - Page 9
Texas and elsewhere by means of materially false and fraudulent pretenses,

re resentations, and promises, and for the purpose of executing the scheme and artifice,

caused writings, signs, and signals to be transmitted by means of wire communication in

interstate and foreign commerce, a violation of 18 U.S.C. § 1343.

    C. The Manner and Means of the Conspiracy and the Scheme and Artifice

         It was a part of the conspiracy and the scheme and artifice that:

         It was part of the conspiracy that Balagia and others concocted a scheme to defraud

individuals who were facing federal criminal charges.

        It was part of the conspiracy that Balagia and others concocted a scheme to convince

a prospective client that he had the ability to influence judges and prosecutors in her

criminal case and, in the course of representing her, to fraudulently recover narcotics

proceeds which had been seized by the Drug Enforcement Administration in her case.

        Bal ia and others would solicit federal criminal defendants (including Hermes

Casanova Ordonez, Segundo Villota Segura, and Aldemar Villota Segura) as clients under

false pretenses. Balagia and others claimed to the defendants that they had contacts who

had the power to affect their criminal charges if the defendants would pay a large sum of

money.

        Bala ia and others made misrepresentations to the defendants about their ability to

affect the outcome of the defendants cases and the nature and extent of their alleged

government contacts.




Fourth Superseding Indictment - Page 10
         Balagia and others did falsely state that government officials could be and were

being bribed on behalf of the defendants with the funds the defendants would or did pay.

         Balagia and others, in order to execute the scheme and artifice, caused writings,

signs, and signals to be transmitted by means of wire communications in interstate and

foreign commerce, to wit: phone calls, electronic mail transmissions and other wire

communications in order to schedule meetings, discuss the scheme, transmit money, and

file court documents.


    D. Representative Acts of the Conspiracy

         On or about the following dates, as acts representative of the conspiracy, the

defendant and other co-conspirators caused the following acts to be committed:

        In or about November 2011, Balagia and HJP spoke with Balagia s client, JMM

and convinced her that they had connections with judges and prosecutors which they could

use to effect a favorable resolution of her case after she had been pulled over with

approximately $50,000 which was being transported for the purpose of purchasing

marijuana. On or about September 7, 2012, HJP, working in concert with Balagia, caused

writings, signs, and signals to be transmitted by means of wire communications in interstate

and foreign commerce, to it: fax trans issions in order to discuss the sche e to

fraudulently recover narcotics proceeds seized by the Drug Enforcement Administration.

        On or about September 13, 2014, in advance of a September 18, 2014 meeting in

Colombia which was scheduled in an effort to retain Hermes Casanova Alirio Ordonez

( Megatron ) as a client for the Law Offices of Jamie Balagia and in furtherance of the

Fourth Superseding Indictment - Page 11
 conspiracy, Balagia placed a telephone call to the Stuart, Florida landline telephone of

Charles Norman Morgan, in and affecting interstate commerce.

         On or about September 26, 2014, and in furtherance of the conspiracy, Balagia

placed a telephone call to the Stuart, Florida landline telephone of Charles Norman

Morgan, in and affecting interstate commerce.


         On or about September 28, 2014, and in furtherance of the conspiracy, B la ia

placed a telephone call to the Stuart, Florida landline telephone of Charles Norman

Morgan, in and affecting interstate commerce.


         On or about September 30,2014, a deposit was made into Wells Fargo Bank account

of Balagia. The deposit was made in New York City, New York and represented money

received by Bala ia as a result of the fraud conspiracy.

        On or about December 12, 2014, and in furtherance of the cons iracy, Balagia

placed a telephone call to the cellular telephone of Charles Norman Morgan, in and

affecting interstate commerce.


        On or about December 12, 2014, Balagia and June Gonzales traveled to Houston,

Texas to pick up cash which was payment for Megatron s case. As a result of this cash

 ickup, Balagia deposited approximately $126,300 into the law office Wells Fa go Bank

account and app oximately $78,000 into the la office Independent Bank account.

        On or about November 14, 2015, and in furtherance of the conspiracy, Balagia

placed a telephone call to the cellular telephone of Charles Norman Morgan, in and

affecting interstate commerce.

Fourth Superseding Indictment - Page 12
         On or about December 21, 2015, Balagia attended a meeting with Charles Norman

Morgan, Adriana Morgan, Bibiana Correa Perea and Segundo Villota-Segura which took

place at La Picota Prison in Bogota, Colombia.

        On or about January 25, 2016, and in furtherance of the conspiracy, Bala ia placed

a telephone call to the cellular telephone of Charles Norman Morgan, in and affecting

interstate commerce.

        On or about February 18, 2016, and in furtherance of the conspiracy, Charles

Norman Morgan and Adriana Morgan, met with Segundo Villota-Segura at La Picota,

Prison in Bogota, Colombia.

        On or about April 25, 2016, and in furtherance of the conspiracy, Balagia placed a

telephone call to the cellular telephone of Charles Norman Morgan, in and affecting

interstate commerce.

        In violation of 18U.S.C. § 1349.

                                          Count Five

                                                 Violation: 18U.S.C. §371
                                                 (Conspiracy to Obstruct Justice)

        A. Introduction

        The Grand Jury adopts, realleges and incorporates herein the Introduction section

of the Fourth Superseding Indictment.

        B. The Conspiracy




Fourth Superseding Indictment - Page 13
         From in or about 2011, the exact date unknown to the Grand Jury, and continuing

thereafter up to and including the date of the filing of this Fourth Su erseding Indictment,

in the Eastern District of Texas and else here, James Morris Balagia a.k.a. DWI Dude,

the defendant herein, did knowingly combine, cons ire and agree together and with Charles

Norman Morgan a.k.a. Chuck,” Bibiana Correa Perea a.k.a. “Bibi,” HJP, and with other


  ersons known and unknown to the Gr nd Jury, to commit the following offense against

the United States: to corruptly endeavor to influence, obstruct and impede the due

administration of justice, in violation of Title 18, United States Code, Section 1503

(obstruction of justice).

        C. Manner and Means of the Conspirac

        It was part of the conspiracy that B lagia and others concocted schemes to defraud

individuals who were involved in the criminal justice system and/or facing federal criminal

charges.

        Bal gia and others made re resentations to law enforce ent, overnment officials

and others that resulted in seized funds being released to Balagia.

        Bal ia and others solicited federal criminal defendants as clients under false

pretenses. Balagia and others claimed to the defendants that they had contacts who had the

power to affect their c iminal charges if the defendants would ay a large su of oney.

        Bala ia and others made misre resentations to the defendants about their ability to

affect the outcome of the defendants cases and the nature and extent of their alleged

government contacts.

Fourth Superseding Indictment - Page 14
         Balagia and others did falsely state that government officials could be and were

being bribed on behalf of the defendants with the funds the defendants would or did pay.

        Balagia and others would and did undermine the functioning of the United States

system of justice by, among other things, interfering with the rightful ownership and return

of seized currency; interfering with defendants cooperation with the government;

interfering with plea negotiations with the government by preventing the defendant from

timely entering leas because of the mistaken belief their case was going to be dismissed;

interfering with defendants’ relationships with former and subsequent counsel.

        D. Overt Acts

        As examples, the following overt acts, among others, were committed in furtherance

of the conspiracy and to effect the objects of the conspiracy:

        On or about November 17, 2011, on United States Interstate 40, law enforcement

officers seized $50,000 in United States Currency from JMM. This became DBA Case

Number MB-12-0012, Asset ID Number 12-DEA-556315. B lagia and others told JMM

that Balagia had connections with judges and prosecutors which he could use to influence

the outcome of her case. In the course of his re resentation of JMM, Balagia knowingly

sponsored JMM’s misrepresentations to the Drug Enforcement Administration concerning

the source and nature of the money and received a portion of the seized funds;




Fourth Superseding Indictment - Page 15
         On or about February 10, 2012, Balagia transmitted to the Drug Enforcement

Administration a sworn statement of his client, JMM, known by Bal gia to be false, in an

effort to recover the funds held by the Drug Enforcement Administration.

         On or about December 21, 2015, Balagia and others met with Segundo Villota-

Segura who was charged in United States v. Segundo Villota-Segura, Criminal Number

4:13cr38 which was a drug trafficking case pending in the United States District Court for

the Eastern District of Texas. At this meeting, it was represented to Segundo Villota-Segura

that four people in Washington, D.C. were paid (bribed) with Segundo Villota-Segura s

money to assist him with the federal charges he had pending in the Eastern District of

Texas. Segundo Villota-Segura was told that the names of the people would not be

exposed. Balagia told Segundo Villota-Segura to deal with Bibi and Chuck because it

gave Balagia the ability to close my ears sometimes if I need to- and it protects- all of

us.”



           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

 Criminal Forfeiture Pursuant to 18 U.S.C. §§ 982(a)(T) and 981(a)(1)(c) by 28 U.S.C. § 2461

        As a result of committing the offenses charged in this Fourth Superseding

Indictment, the defendant shall forfeit to the United States any property, real or personal,

involved in a violation of 18 U.S.C. § 1956(h), or any property traceable to such

property, and any property, real or personal, which constitutes or is derived from




Fourth S perseding Indictment - Page 16
proceeds traceable to a violation of 18 U.S.C. § 1503, including, but not limited to, the

following:

Cash Proceeds:

        Approximately $1,500,000.00 in proceeds in that such sum in aggregate is

property constituting, or derived from, proceeds obtained directly or indirectly, as the

result of the offenses alleged in this Fourth Superseding Indictment.

Real Property:

        PROPERTY 1
        Property Address: 15612 Littig Road, Manor, Texas 78653
        Legal Description: Abstract 154, Survey 52, Caldwell A.C. Acres 1.59
        County: Travis
        Parcel Number: 442432

        PROPERTY 2

        Property Address: 310 Murray Avenue, Manor, Texas 78653
        Legal Description: Lot 6 and 7, Block 2 A.E. Lane Addition to the City of Manor,
        Travis County, Texas

Financial Instruments:

        $18,486.09 in funds from bank account number xxxxx7167, in the name of Law
        Office of Jamie Balagia, P.C. at Wells Fargo Bank, Frisco, Texas;

        $999.93 in funds from bank account number xxxxx6904, in the name of Warhorse
        Marketing Corp. at Wells Fargo Bank, Frisco, Texas;

        $2,700.00 in funds from bank account number xxxxx3409, in the name of James
        M. Balagia at Wells Fargo Bank, Frisco, Texas;




Fourth Superseding Indictment - Page 17
         $14,885.57 in funds from bank account number xxxxxl 145 and $297.47 in funds
         from bank account number xxxxx6255, in the name of Law Office of Jamie
         Balagia, P.C at Independent Bank, McKinney, Texas; and

        $1,602.87 in funds from bank account number xxxxx9093, in the name of Jamie
        Bal gia Law Office, P.C. at Independent Bank, McKinney, Texas.

        All such proceeds and/or instrumentalities are subject to forfeitu e by the

government.

Substitute Assets

        Moreover, if, as a result of any act or omission of any defendant, any property

subject to forfeiture:

                 (a) cannot be located upon the exercise of due diligence;

                 (b) has been transferred or sold to, or deposited with a third person;

                 (c) has been placed beyond the jurisdiction of the court;

                 (d) has been substantially diminished in value; or

                 (e) has been commingled with other property which cannot be

                         subdivided without difficulty;

        The United States intends to seek forfeiture of any other property of the defendant

up to the value of the forfeitable roperty, including but not limited to all property, both

real and personal o ned by the defendant. As a result of the commission of the offenses

alleged in this Fourth Superseding Indictment, any and all interest that the defendant has

in any such property is vested in and forfeited to the United States.




Fourth Superseding Indictment - Page 18
                                   A TRUE BIE


                                   GRAND J      FOREPERSON


JOSEPH D. B
UNITED ST

                                          /- ?- /?
HEATHER H RRIS RATTAN              Date
Assistant United States Attorney
                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  UNITED STATES OF AMERICA               §
                                         §
  v.                                     §          No. 4:16CR176
                                         §          Judge Crone
                                         §
  JAMES MORRIS BALAGIA (3)               §
  a.k.a. DWI Dude                        §
                              NOTICE OF PENALTY

                                      Count One

Violation:                 18U.S.C. § 1956(h)

Penalty:                  Imprisonment for not more than twenty (20) years, a fine not
                          to exceed $500,000.00 or twice the value of the property
                          involved in the transaction, whichever is greater, or both. A
                          term of supervised release of at least three (3) years.

Special Assessment:       $100.00

                                     Count Two

Violation:                 18U.S.C. §§ 1503 and 2

Penalty:                  Imprisonment for not more than ten (10) years, a fine not to
                          exceed $250,000.00 or twice the value of the pro erty
                          involved in the transaction, whichever is greater, or both. A
                          term of supervised release of not more than three (3) years.

Special Assessment:       $100.00

                                    Count Three

Violation:                21 U.S.C. § 1904(c)(2)

Penalty:                  Imprisonment for up to ten (10) years, a fine up to
                          $250,000.00. If the defendant is a corporate officer, up to 30


Notice of Penalty
Page 1
                      years of imprisonment, a fine up to $5,000,000,00. A term of
                      supervised release of not more than three (3) years.

Special Assessment:   $100.00

                                 Count Four

Violation:            18U.S.C. § 1349

Penalty:              Imprisonment for not more than twenty (20) years, a fine not
                      to exceed $250,000.00. A term of supervised release of not
                      more than three (3) years.

Special Assessment:   $100.00

                                 Count Five

Violation:            18U.S.C. §371

Penalty:              Imprisonment for a term of not more than five years; a fine
                      not to exceed $250,000.00; and supervised release of not
                      more than three years.

Special Assessment:   $100.00




Notice of Penalty
Page 2
